DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #08-008
November 3, 2008

Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) is issuing this State Medicaid Director Letter
to notify you of the latest update to the Federal Upper Limit (FUL) listing. This letter will also
provide you with information on certain provisions in the Medicare Improvements for Patients and
Providers Act of 2008 (MIPPA), Public Law 110-275, regarding pharmacy reimbursement for
multiple source drugs under the Medicaid program and publication of average manufacturer prices
(AMPs).
Prior to the passage of the Deficit Reduction Act of 2005 (DRA), CMS updated the FUL list on a
quarterly basis. The last update was issued in December 2006, in accordance with procedures that
pre-dated the effective date of these DRA amendments.
Section 203 in MIPPA prohibits CMS from taking any action, prior to October 1, 2009, to impose the
specific upper limits for multiple source drugs established under 42 CFR 447.514(b) as published on
July 17, 2007. In accordance with the law, the specific upper limit under 42 CFR 447.332 (as in effect
on December 31, 2006) applicable to payments for multiple source drugs shall continue to apply
through September 30, 2009, for purposes of Federal financial participation. Therefore, CMS will
update the FULs for multiple source drugs using the methodology in 42 CFR 447.332 as in effect on
December 31, 2006.
These FULs will continue to be disseminated through transmittals consistent with the MIPPA
provisions. The first transmittals include updates with respect to multiple source drug listings and will
be followed by transmittals which will update published prices. We have published our first
transmittal on the Medicaid Federal Upper Limit Web site, at:
http://www.cms.hhs.gov/Reimbursement/. We will continue to give States a 30-day period to
implement the FUL prices with each publication.
Additionally, MIPPA prohibits CMS from making AMPs publicly available prior to October 1, 2009.
In accordance with that provision, we will not include that information on our Web site.

Page 2 – State Medicaid Director
If you have any questions regarding these provisions, you may contact Ms. Gale Arden, Director,
Disabled & Elderly Health Programs Group, at (410) 786-6810, or Ms. Deirdre Duzor, Director,
Division of Pharmacy, at (410) 786-4626.
Sincerely,
/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara W. Levine
Chief, Government Relations and Legal Affairs
Association of State and Territorial Health Officials

